Exhibit 10.1 FIRST LOAN MODIFICATION AGREEMENT This First Loan Modification Agreement (this “Loan Modification Agreement”) is entered into as of March 30, 2009, by and among (a) SILICON VALLEY BANK, a California corporation, with its principal place of business at 3003 Tasman Drive, Santa Clara, California 95054 and with a loan production office located at 8020 Towers Crescent Drive, Suite 475, Vienna, Virginia 22182 (“Bank”) and (b) (i) GLOBALOPTIONS, INC., a Delaware corporation with offices at 1501 MStreet, N.W., Washington, D.C. 20005 (“Global”), and (ii) THE BODE TECHNOLOGY GROUP, INC., a Delaware corporation with offices at 1501 MStreet, N.W., Washington, D.C. 20005 (“Bode”) (Global and Bode are jointly and severally, individually and collectively, referred to herein as the “Borrower”). 1.DESCRIPTION OF EXISTING INDEBTEDNESS AND OBLIGATIONS. Among other indebtedness and obligations which may be owing by Borrower to Bank, Borrower is indebted to Bank pursuant to a loan arrangement dated as of March 31, 2008, evidenced by, among other documents, a certain Fourth Amended and Restated Loan and Security Agreement dated as of March 31, 2008, among Borrower and Bank (as amended, the “Loan Agreement”).Capitalized terms used but not otherwise defined herein shall have the same meaning as in the Loan Agreement. 2.DESCRIPTION OF COLLATERAL.Repayment of the Obligations is secured by (a) the Collateral as described in the Loan Agreement, (b) the Intellectual Property Collateral as described in a certain Intellectual Property Security Agreement dated as of March 31, 2008 between Bank and Global (the “Global IP Security Agreement”), and (c) the Intellectual Property Collateral as described in a certain Intellectual Property Security Agreement dated as of March 31, 2008 between Bank and Bode (the “Bode IP Security Agreement”) (together with any other collateral security granted to Bank, the“Security Documents”).Hereinafter, the Security Documents, together with all other documents evidencing or securing the Obligations shall be referred to as the “Existing Loan Documents”. 3.DESCRIPTION OF CHANGE IN TERMS. A. Modifications to Loan Agreement. 1 The Loan Agreement shall be amended by deleting the following text, appearing in Section 2.1.1 thereof: “(a)Availability.Subject to the terms of this Agreement, Borrower may request that Bank finance specific Eligible Accounts.Bank may, in its good faith business discretion in each instance, finance such Eligible Accounts by extending credit to Borrower in an amount equal to the result of the Advance Rate multiplied by the face amount of the Eligible Account (the “Advance”).Bank may, in its sole discretion, change the percentage of the Advance Rate for a particular Eligible Account on a case by case basis.When Bank makes an Advance, the Eligible Account becomes a “Financed Receivable.” (b)Maximum Advances.The aggregate face amount of all Financed Receivables outstanding at any time may not exceed the Facility Amount. (c)Borrowing Procedure.Borrower will deliver an Invoice Transmittal for each Eligible Account it offers.Bank may rely on information set forth in or provided with the Invoice Transmittal.” and inserting in lieu thereof the following: “(a)Availability. (i)Subject to the terms of this Agreement, Borrower may request that Bank finance specific Eligible Accounts.Bank may, in its good faith business discretion in each instance, finance such Eligible Accounts by extending credit to Borrower in an amount equal to the result of the Advance Rate multiplied by the face amount of the Eligible Account.Bank may, in its sole discretion, change the percentage of the Advance Rate for a particular Eligible Account on a case by case basis. (ii)Subject to the terms of this Agreement, Borrower may request that Bank finance Eligible Accounts on an aggregate basis.Bank may, in its sole discretion in each instance, finance Eligible Accounts on an aggregate basis by extending credit to Borrower in an amount equal to the result of the Advance Rate multiplied by the aggregate face amount of a summary listing of Eligible Accounts provided to Bank for one Account Debtor (the “Aggregate Eligible Accounts”).Bank may, in its sole discretion, change the percentage of the Advance Rate for the Aggregate Eligible Accounts on a case by case basis. (iii)Any extension of credit made pursuant to the terms of subsection (i) or (ii) above shall hereinafter be referred to as an “Advance”.When Bank makes an Advance, the Eligible Account or the Aggregate Eligible Accounts each become a separate “Financed Receivable”.” (b)Maximum Advances.The aggregate face amount of all Financed Receivables outstanding at any time may not exceed the Facility Amount.In addition and notwithstanding the foregoing, (i) the aggregate amount of Advances outstanding at any time may not exceed Ten Million Dollars ($10,000,000.00), and (ii) the aggregate amount of Advances made based upon Aggregate Eligible Accounts outstanding at any time may not exceed One Million Five Hundred Thousand Dollars ($1,500,000.00). (c)Borrowing Procedure.Borrower will deliver an Advance Request and Invoice Transmittal in the form attached hereto as Exhibit C signed by a Responsible Officer for each Advance it requests, accompanied by an accounts receivable aging with respect to Advances requested to be made based upon Aggregate Eligible Accounts, or by invoices with respect to Advances requested to be made based upon Eligible Accounts.Bank may rely on information set forth in or provided with the Advance Request and Invoice Transmittal.” 2 The Loan Agreement shall be amended by deleting the following text, appearing in Section 2.1.1(f): “If this Agreement is terminated (A) by Bank in accordance with clause (ii) in the foregoing sentence, or (B) by Borrower for any reason, Borrower shall pay to Bank a termination fee in an amount equal to One Hundred Thousand Dollars ($100,000.00) (the “Early Termination Fee”).” and inserting in lieu thereof the following: “If this Agreement is terminated (A) by Bank in accordance with clause (ii) in the foregoing sentence, or (B) by Borrower for any reason, Borrower shall pay to
